Citation Nr: 1725393	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disease or injury.


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 










INTRODUCTION

The Veteran served on active duty from August 1999 to February 2000 and from February 2003 to April 2005 with service in support of Operation Enduring Freedom. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for hypertension to include as due to service-connected PTSD and/or allergic rhinitis. The Board finds a remand is necessary for a supplemental VA opinion. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Regrettably, another remand is necessary to comply with the May 2016 remand directives.

The matter was most recently before the Board in May 2016. The case was remanded for the Veteran to be afforded a VA examination and additional development.  Notification was provided to the Veteran requesting he identify and authorize for release any outstanding treatment records. See VA October 14, 2016 correspondence. The Veteran has not identified and authorized for release any outstanding treatment records. VA treatment records from the San Juan VA medical center from January 2010 to August 2016 have been associated with the claims file. 

The Veteran was afforded a VA examination as to hypertension addressing direct and secondary service connection in August 2016.  If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The examiner found that it was less likely than not that the Veteran's hypertension was caused by or a result of his service-connected PTSD and/or allergic rhinitis. See August 2016 VA examination. The examiner noted no pathophysiological relationship between hypertension and PTSD and/or allergic rhinitis. Further, the examiner noted no evidence of hypertension within one year of discharge from service. Id. However, the examiner did not address whether the Veteran's hypertension has been aggravated by his PTSD and/or allergic rhinitis, including medications prescribed for such. Thus a supplemental VA opinion is required to address secondary service connection, specifically aggravation. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA medical records.

2. After completing the development above to the extent possible, refer the case to the August 2016 VA examiner for a supplemental opinion. If the prior VA examiner is unavailable, then the case should be referred for a VA opinion with a physician of sufficient expertise and experience to determine the nature and etiology of the Veteran's hypertension. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. The examiner shall review the Veteran's claims file, and revisit all prior opinions provided. After reviewing the claims file, the examiner is asked to answer the following questions:

a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension was caused by his service-connected post traumatic stress disorder (PTSD) and/or his allergic rhinitis?

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension was aggravated (permanently worsened beyond its natural progression) by his post traumatic stress disorder (PTSD) and/ or allergic rhinitis?

Review of the entire claims file is required, and attention is invited to the Veteran's claims that medications prescribed for his service-connected allergic rhinitis have aggravated his hypertension. If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his hypertension by the service-connected disability or disabilities. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




